Citation Nr: 1718126	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for skin cancer of the right shoulder and face, to include the nose.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from December 1950 to December 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg RO.

The Veteran and his wife provided testimony at a February 2012 videoconference hearing before the undersigned Veterans Law Judge at the St. Petersburg RO.  A transcript of the hearing is associated with the claims folder.

In March 2016, the Board denied service connection for skin cancer and remanded the issue of entitlement to a TDIU for further development.  The Veteran appealed the portion of the Board's decision which denied service connection for skin cancer to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Remand (Joint Motion) which vacated and remanded the portion of the Board's March 2016 decision which denied service connection for skin cancer for compliance with instructions provided in the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that his skin cancer is etiologically related to active service.  First, he avers that it is due to his exposure to radiation from aircraft radar systems or nuclear bombs that he retro-fitted onto planes.  Second, he claims that he spent extensive time in the sun, approximately 12 hours per day for 4 years, with no skin protection while working on aircraft on the flight lines.  

He was afforded a VA examination in November 2010.  However, as the parties' January 2017 Joint Motion observes, the VA examiner did not provide a nexus opinion, particularly with regard to the Veteran's claim that his exposure to sunlight caused his skin cancer.  In accordance with the Joint Motion, the Board finds that a VA examination or opinion is necessary to resolve this question.  

In addition, the Board finds that the TDIU claim is inextricably intertwined with the service connection claim, as the grant of service connection for an additional disability or disabilities could result in eligibility for consideration of a TDIU under 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an appropriate examiner addressing the causation or etiology of the Veteran's skin cancer.  If the examiner determines that an examination is necessary, such examination shall be procured.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.

The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current skin cancer was incurred during or caused by exposure to sunlight during duty service?     

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  When the development requested has been completed, the issues of entitlement to service connection for skin cancer and to a TDIU should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




